I cannot concur in the opinion of Mr. Justice Watts.
F.M. Trimmer had one child, Margaret V. Trimmer, now Margaret Mitchell. His mother and sister lived with him and took care of his little daughter, who was at the time of his death, not only unmarried, but quite young. Margaret V. afterward married a man named Mitchell. She had one child, Margaret F., who has recently married. Several nieces and nephews of F.M. Trimmier were also living with him. To these nieces and nephews he was very kind, and he was very fond of them. *Page 336 
Mr. Trimmier's will provided as follows:
"Item I. All the real estate and all and every interest in real estate, of which I may die seized and possessed or entitled to, I give and devise to my mother, Margaret H. Trimmer, for and during the term of her natural life, and after her death then to my sister, Margaret L. Trimmer, for and during the term of her natural life, and after her death then to my daughter, Margaret Trimmer, for and during the term of her natural life, and after her death then to such issue of my said daughter Margaret as may be living when my said daughter dies, to the said issue and their heirs forever. But if my said daughter should die without leaving issue her surviving, I give and devise all the said real estate and interest in real estate, upon the death of all the life tenants above mentioned, to my nieces and nephew. Betty Trimmier, Alta C. Trimmer, Bell Darden, Lizzie McCarley, Thomas R. Trimmier, and Mollie Trimmer, share and share alike; that is to say, one-sixth to each of them and their heirs forever."
The question in the case is: Does the word "issue" mean "children"? The word "issue" does not ordinarily mean "children," and as said in the opinion of Mr. Justice Watts, if it is to be so construed, the intention of the testator must be clear. To my mind it is perfectly clear that such a construction was not the intention. A parent owes a duty to his own child, some more than others. Mr. Trimmier owed a supreme duty to his motherless child. The will shows wisdom as well as a just appreciation of his obligation. He owned a duty to his mother and sister who, in addition to the ordinary relation, had been kind to this very daughter, and had served her faithfully. It was dangerous to give his property to his little daughter absolutely, and allow her in the unwisdom and indiscretion of youth to squander it or lose it. The will gives a life estate to his mother and then to his sister, who had served his child, and therefore could be relied upon to take care of her. It might be that Margaret *Page 337 
V. still might come too soon into the possession of the property, so he gives her a life estate only, with remainder to her "issue." If Margaret V. had at that time a child or children, it might well be said that the well-known tender love a grandfather feels for his grandchildren impelled him to give a fee in remainder to those grandchildren; but there were no grandchildren at that time. The testator, by the strict and legal terms of his will, certainly provided for Margaret F., whom he did not know. Then why not for the issue of Margaret F.?
Margaret V. was a child and might not live, or living might not marry; but even if she should marry, she might die without issue. The contingency was provided for by a contingent remainder to his nieces and nephews, and he named them.
Margaret F. has recently married and issue is to be expected. There is a danger ahead for Margaret F. It is not improbable that within the course of two years there may be issue of Margaret F., who, under the clear terms of the will of its great-grandfather will be entitled to a handsome property, will be put on the world without a dollar.
Bofil v. Fisher, 3 Rich. Eq., 1; 55 Am. Dec., 627, does provide for a sale of property and bars contingent remaindermen not in esse, but it also provides for a transfer of the interest to the fund. Mr. Trimmier was clerk of the Court for years and, it may be supposed, had some knowledge of the use of the word "issue," and of the power of the Court to allow a sale for reinvestment. The only hardship to the parties is of their own making. The way is open for a sale for reinvestment in income-bearing property. If these people are willing to live in debt and want for the balance of their lives, it is their own fault. The door is open; the way is clear. It would be exceedingly awkward if, in the course of a few years, a child should come into Court and *Page 338 
ask for a very large estate left to it by its ancestor, and it shall be necessary to turn it out of Court in poverty.
For these reasons I dissent.